DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election claims 1-8 and newly added claims 21-32 filed on 06/01/22 have been acknowledged and entered. By this election, claims 9-20 is cancelled; claims 1-8 and newly added claims 21-32 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 21 and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (9,812,363).
Regarding claim 1, Liao (Fig. 13B) discloses a method comprising: forming isolation regions 54 extending into a semiconductor substrate 50; forming a first plurality of semiconductor fins 56 protruding higher than top surfaces of the isolation regions 54; forming a first gate stack 60 on the first plurality of semiconductor fins 56; forming a gate spacer 122 on a sidewall of the first gate stack 60; recessing the first plurality of semiconductor fins 56 to form a first plurality of recesses 124 on a side of the first gate stack 60 (Fig. 11B), wherein the first plurality of recesses extend to a level lower than top surfaces of the isolation regions 54; and performing first epitaxy processes to grow a first epitaxy region 82, wherein the first epitaxy region 82 fills the first plurality of recesses 124 (Fig. 13B, column 9, lines 17-20).  

Regarding claims 4 and 28, Liao (Fig. 13B) discloses wherein the first epitaxy region  is of n-type (Figs. 8B and 13B, column 3, lines 55-63), and has a wavy top surface, and the method further comprises: forming a second plurality of semiconductor fins 56 protruding higher than the top surfaces of the isolation regions 54 (Fig. 8A); forming a second gate stack 60 on the second plurality of semiconductor fins 56 (Fig. 8B); recessing the second plurality of semiconductor fins 56 to form a second plurality of recesses 124, wherein the second plurality of recesses 124 extend to an additional level lower than the top surfaces of the isolation regions 54 (Fig. 11B); and performing second epitaxy processes to grow a second epitaxy region 82/84, wherein the second epitaxy region fills the second plurality of recesses 124, and the second epitaxy region 84 is of p- type, and has a cone shape (Figs. 14B, column 3, lines 55-63).  

Regarding claim 21, Liao (Fig. 13B) discloses a method comprising: forming isolation regions 54 extending into a semiconductor substrate 50; forming a semiconductor fin 56 between the isolation regions 54, wherein the semiconductor fin 56 protrudes higher than top surfaces of the isolation regions 54; forming a gate stack 60 on a top surface and sidewalls of the semiconductor fin 56; and forming an epitaxy source/drain region 82 on a side of the semiconductor fin 56, wherein the epitaxy source/drain region 82 extends to a level lower than top surfaces of the isolation regions 54.  
Regarding claim 27, Liao (Figs. 19B-19C) discloses further comprising forming a source/drain silicide region (not shown, column 14, lines 45-47) over and contacting the epitaxy source/drain region 82, wherein the source/drain silicide region has a V-shape in a cross-sectional view of the epitaxy source/drain region 82.  

Allowable Subject Matter
Claims 2-3, 5-8 and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose all the limitations recited in the claims 2, 5 and 22. Specifically, the prior art of record fails to disclose further comprising forming fin spacers on opposing sides of the first plurality of semiconductor fins, wherein the first epitaxy region comprises a first epitaxy layer, a second epitaxy layer over the first epitaxy layer, and a third epitaxy layer over the second epitaxy layer, wherein a top surface of the first epitaxy layer has a lowest point, and the lowest point is lower than top ends of the fin spacers (in claim 2); wherein the first epitaxy processes comprise: an additional first epitaxy process to grow a first epitaxy layer in one of the first plurality of recesses, wherein the first epitaxy layer has a first dopant concentration; an additional second epitaxy process to grow a second epitaxy layer over the first epitaxy layer, wherein the second epitaxy layer has a second dopant concentration higher than the first dopant concentration; and a third epitaxy process to grow a third epitaxy layer over the second epitaxy layer (in claim 5); wherein the forming the epitaxy source/drain region comprises: depositing a first semiconductor layer having a first dopant concentration; and depositing an embedded stressor over and contacting the first semiconductor layer, wherein the embedded stressor has a second dopant concentration higher than the first dopant concentration, and wherein the embedded stressor has an upper portion higher than the top surface of the semiconductor fin, and a lower portion lower than the top surface of the semiconductor fin (in claim 22).  
Claims 29-32 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claim 29. Specifically, the combination of a method comprising: performing epitaxy processes to form an epitaxy semiconductor region on a side of the semiconductor fin, wherein the epitaxy semiconductor region extends to a level lower than top surfaces of the isolation regions, and wherein the epitaxy semiconductor region comprises an embedded stressor, and the embedded stressor comprises: a V-shaped bottom surface, wherein a top end of the V-shaped bottom surface is at a same level as a top surface of the semiconductor fin; and a V-shaped top surface, wherein a first portion of the V-shaped top surface is higher than the top surface of the semiconductor fin, and a second portion of the V-shaped top surface is lower than the top surface of the semiconductor fin.  
The dependent claims being further limiting and definite are also allowable. 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERESA T DOAN/               Primary Examiner, Art Unit 2814